EXHIBIT 10.19

 

BOSTON PRIVATE BANK & TRUST COMPANY

 

SECURITY AGREEMENT

(EQUIPMENT)

 

Curis, Inc., a Delaware corporation with a principal place of business at 61
Moulton Street, Cambridge, Massachusetts 02138 and locations at 25 and 45
Moulton Street (hereinafter called “Borrower”), hereby grants to Boston Private
Bank & Trust Company, a Massachusetts trust company with a principal place of
business at Ten Post Office Square, Boston, Massachusetts 02109 (hereinafter
called “Bank”), to secure the payment of $2,250,000.00 as provided in the
Borrower’s Line of Credit Agreement for the Acquisition of Equipment and
Leasehold Improvements of even date, as amended from time to time, and all Notes
executed pursuant thereto and all obligations of Borrower hereunder and
thereunder (all hereinafter called the “Obligations”), a security interest in
the following personal property of Borrower and any and all additions,
substitutions, accessions and proceeds thereto or thereof including all
insurance proceeds (all of the same being hereinafter called the “Collateral”):

 

See Schedule A attached hereto, as amended, supplemented or superceded from time
to time.

 

The assets of Curis Securities Corporation are specifically excluded from this
Security Agreement.

 

Borrower hereby warrants and covenants that:

 

1. The Collateral will be kept at any of the Borrower’s leased/owned locations.
These locations currently include 25, 45 and 61 Moulton Street, Cambridge,
Massachusetts 02138. Borrower will not move the Collateral from its leased/owned
locations until such time as written consent to a change of location is obtained
from Bank, which consent shall not be unreasonably withheld.

 

2. Except for the security interest granted hereby and purchase money security
interests in acquired assets (“P$SI”), Borrower is the owner of the Collateral
free from all encumbrances and will defend the same against the claims and
demands of all persons. Except for P$SI, Borrower will not pledge, mortgage or
create, or suffer to exist, a security interest in the Collateral in favor of
any person other than Bank, and will not sell or transfer the Collateral or any
interest therein without the prior written consent of Bank, which consent shall
not be unreasonably withheld.



--------------------------------------------------------------------------------

3. The Collateral shall remain personal property irrespective of the manner of
its attachment of any real estate. If the Collateral is attached to real estate
prior to the perfection of the security interest granted hereby, Borrower will,
on demand of Bank, use reasonable efforts to furnish to Bank a disclaimer or
disclaimers, signed by all persons having an interest in the real estate, of any
interest in the Collateral which is prior to Bank’s interest. Failure to obtain
such disclaimers shall not constitute a default or material breach of this
Agreement.

 

4. Borrower will immediately notify Bank in writing of any change in addresses
from those shown in this agreement. Borrower shall, no more than two (2) times
per year (absent an Event of Default and the expiration of any applicable grace
period) at the Borrower’s sole expense, allow Bank, by or through any of its
officers, agents, attorneys or accountants, to examine, inspect or make extracts
from Borrower’s books and records (provided such activities shall occur during
normal business hours and with at least 24 hours advance notice), and shall do,
make, execute and deliver all such additional and further acts, things, deeds,
assurances and instruments as Bank may reasonably require to more completely
vest in and assure Bank of its rights hereunder or in any of the Collateral.

 

5. Borrower will keep the Collateral at all times insured by such insurance as
Bank may from time to time reasonably require, and in any event and without
specific request by Bank, will insure the Collateral against fire, including
so-called extended coverage and theft, all insurance to be with such insurance
companies as shall be reasonably acceptable to Bank, with loss on any Collateral
to be payable to Bank and Borrower as their respective interest may appear. All
policies of insurance respecting the Collateral shall provide for not less than
twenty (20) days’ notice of cancellation and, if requested by Bank, shall be
delivered to and held by it until all of the Obligations have been fully
performed.

 

6. Borrower will keep the Collateral in good order and repair, and will not use
the same in violation of law or any policy of insurance thereon. Bank may
inspect the Collateral no more than two (2) times per year (absent an Event of
Default and the expiration of any applicable grace period) at the Borrower’s
sole expense during normal business hours, wherever located; provided that Bank

 

2



--------------------------------------------------------------------------------

provides 24 hours advance notice and shall comply with Borrowers safety and
security policies. Borrower will pay promptly when due all taxes and assessments
upon the Collateral or for its use or operation or upon this agreement, except
where disputed in good faith.

 

7. Upon an Event of Default, Bank may discharge taxes and other encumbrances at
any time levied or placed on the Collateral, make repairs, thereof and place and
pay for insurance thereon and pay any necessary filing fees. Borrower agrees to
reimburse Bank on demand for any and all expenditures made, and until paid the
amount thereof shall be a debt secured by the Collateral. Bank shall have no
obligation to Borrower to make any such expenditures nor shall the making
thereof relieve Borrower of any default. Upon an Event of Default, Bank may act
as attorney for Borrower in making, adjusting and settling claims under any
insurance covering the Collateral.

 

8. Borrower shall pay to Bank within thirty (30) days of presentation of invoice
to the Bank any and all reasonable counsel fees and other expenses incurred by
the Bank in connection with the preparation of this Agreement, documents
relating thereto or modifications thereof, and any and all reasonable expenses,
including, but not limited to, a collection charge on all accounts collected,
all reasonable attorneys’ fees and expenses, and all other reasonable expenses
of like or unlike nature which may be expended by the Bank to obtain or enforce
payment of any amount either as against Borrower, or any guarantor or surety of
Borrower or in the prosecution or defense of any action or concerning any matter
growing out of or connected with the subject matter of this Agreement, the
Obligations or the Collateral or any of Bank’s rights or interests therein or
thereto, including, without limiting the generality of the foregoing, any
reasonable counsel fees or expenses incurred in any bankruptcy or insolvency
proceedings.

 

9. Borrower may have possession and use of the Collateral until an Event of
Default. Upon the happening of any of the following events or conditions (each
an “Event of Default”), namely: (a) the failure to pay in full and when due any
installment of principal or interest provided that: (i) an Event of Default
shall not be deemed to have occurred if it is the Bank’s responsibility to
automatically debit loan payments directly from Borrower’s accounts (to the
extent Borrower has funds in its accounts to make such payments), (ii) the
Borrower shall be given a ten (10) day grace period from payment due date until
the Event of Default is deemed to have occurred; (iii) a non-

 

3



--------------------------------------------------------------------------------

monetary Event of Default shall have occurred and be continuing after the
expiration of thirty (30) days from such Event of Default; (b) any
representation or warranty of Borrower in this Agreement or made to Bank by
Borrower to induce it to enter into this Agreement or to make a loan to Borrower
proving false or erroneous in any material respect when made or deemed to be
made; (c) uninsured and material loss, theft, damage, destruction, or sale or
encumbrance of or to the Collateral, or the making of any levy thereon, or
seizure or attachment thereof by legal process; or (d) dissolution, termination
of existence, insolvency, appointment of a receiver of the Borrower, assignment
for the benefit of creditors by, or the commencement of any proceeding under any
bankruptcy or insolvency laws by the Borrower or any commencement of any
proceeding under any bankruptcy or insolvency laws against the Borrower which
has not been dismissed within ninety (90) days thereof, a bankruptcy or
insolvency proceeding is commenced by or against any endorser, guarantor or
surety of or for any Obligation; thereupon, and as long as such Event of Default
continues, Bank may without notice or demand declare all of the Obligations to
be immediately due and payable, and Bank shall then have in any jurisdiction
where enforcement hereof is sought, in addition to all other rights and
remedies, the rights and remedies of a secured party under the Uniform
Commercial Code of Massachusetts, including without limitation thereto the right
to take immediate possession of the Collateral, and for that purpose Bank may,
so far as Borrower can give authority therefor, enter upon any premises on which
the Collateral, or any part thereof, may be situated and remove the same
therefrom. Borrower will upon demand make the Collateral available to Bank at a
place and time designated by Bank which is reasonably convenient to both
parties. Bank will give Borrower at least ten (10) business days’ prior written
notice of the time and place of any public sale of the Collateral or of the time
after which any private sale thereof is to be made. From the proceeds of the
sale, Bank shall be entitled to retain (i) all outstanding loan amounts secured
hereby, (ii) its reasonable expenses of retaking, holding, preparing for sale
and selling, and (iii) reasonable legal expenses incurred by it in connection
herewith and with such sale. No waiver by Bank of any default shall be effective
unless in writing nor operate as a waiver of any other default or of the same
default on another occasion.

 

4



--------------------------------------------------------------------------------

10. Borrower waives demand notice, protest, notice of acceptance of this
agreement, notice of loans made, credit extended, Collateral received or
delivered or other action taken in reliance hereon and all other demands and
notices of any description except as expressly provided herein. With respect
both to the Obligations and the Collateral, Borrower assents to any extension or
postponement of the time of payment, to any substitution, exchange or release of
Collateral, to the addition or release of any party or person primarily or
secondarily liable, to the acceptance of partial payment thereon and the
settlement, compromising or adjusting of any thereof, all in such manner and at
such time or times as Bank may deem advisable. Bank shall have no duty as to the
collection or protection of the Collateral or any income thereon, nor as to the
preservation of rights against prior parties, nor as to the preservation of any
rights pertaining thereto beyond the safe custody thereof. Bank may exercise its
rights with respect to the Collateral without resorting or regard to other
Collateral or sources of reimbursement for liability. Bank shall not be deemed
to have waived any of its rights upon or under the Obligations or the Collateral
unless such waiver be in writing and signed by Bank. No delay or omission on the
part of Bank in exercising any right shall operate as a waiver of such right or
any other right. A waiver on any one occasion shall not be construed as a bar to
or waiver of any right on any future occasion. All rights and remedies of Bank
on the Obligations or the Collateral, whether evidenced hereby or by any other
instrument or papers, shall be cumulative and may be exercised separately or
concurrently.

 

11. This agreement and all rights and obligations hereunder, including matters
of construction, validity and performance, shall be governed by the law of
Massachusetts. This agreement is intended to take effect as a sealed instrument.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this instrument to be executed on this
23rd day of September, 2004.

 

Signed and Sealed in the Presence of   CURIS, INC.

/s/ NANCY SOOHOO-WARREN

--------------------------------------------------------------------------------

  By:  

/s/ MICHAEL P. GRAY

--------------------------------------------------------------------------------

       

Michael P. Gray, Vice President, Finance and

Chief Financial Officer

 

    BOSTON PRIVATE BANK & TRUST COMPANY

/s/ TODD C. RASSIGER

--------------------------------------------------------------------------------

  By:  

/s/ ANDREW K. MICHAUD

--------------------------------------------------------------------------------

        Andrew K. Michaud, Vice President

 

COMMONWEALTH OF MASSACHUSETTS

 

Middlesex, ss:   September 23, 2004

 

Then personally appeared the above named, Michael P. Gray, Vice President,
Finance and Chief Financial Officer of Curis, Inc. proved to me to be the person
whose name is signed on the preceding document through satisfactory evidence of
identification, namely personal knowledge of such individual, and acknowledged
the foregoing instrument to be his free act and deed and the free act and deed
of such corporation, before me.

 

/s/ NANCY SOOHOO-WARREN

--------------------------------------------------------------------------------

Nancy Soohoo-Warren, Notary Public My Commission Expires: 2/4/11

 

6



--------------------------------------------------------------------------------

SCHEDULE A

 

Equipment

 

All of Borrower’s equipment, whether now owned or hereafter acquired, including,
without limitation, any equipment specifically delineated on this Schedule A as
the same may be amended from time to time, together with all substitutions,
replacements, exchanges, accessories and accessions thereto and thereof and all
proceeds (including insurance proceeds) thereof.

 

7